Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.


 Status of Application, Amendments, and/or Claims
2.	The Response filed on 22 April 2021 has been entered in full. Claims 1 and 33 have been amended, and claim 9 has been cancelled, and claims 30-31 remain withdrawn. Therefore, claims 1-7, 12-22 and 25-33 are pending, and claims 1-7, 12-22, 25-29 and 32-33 are the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05 February 2021 has been considered by the examiner.


Withdrawn Objections and/or Rejections
4.	The rejection of claim 9 under 35 U.S.C. 112(b), as set forth at pg. 2 of the previous Office action (mailed 11 December 2020) is moot in view of Applicant’s cancellation of said claim (filed 22 April 2021).

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-7, 12-22, 25-29 and 32-33 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

8.	The specification discloses 4 single domain VEGFR-2 antibodies that are defined by particular amino acid sequences for the three CDR sequences.  These antibodies, designated as AB1, AB2, AB3 and AB4 are disclosed as binding to VEGFR-2 with high affinity (See Figures 2-5). However, the specification does not provide sufficient written description as to the structural features of the claimed genus of single domain VEGFR-2 antibodies with variants of the CDRs that have the same binding specificity and functional activity.
9.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within 
10.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of 4 single domain antibodies to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding and inhibiting the activity of VEGFR-2.
12.	It is well established in the art that the amino acid sequences and conformations of each of the CDRs are critical in maintaining the antigen binding specificity and affinity which is 
11.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205; cited in the previous Office action) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by 
12.	In the absence of sufficient direction and guidance, the disclosure of 4 species of single domain anti-VEGFR-2 antibodies does not provide sufficient written description for the entire genus of antibodies encompassed by the claims in view of the evidence cited supra.
13.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
15.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
16.	Therefore, only conjugates comprising a single domain anti-VEGFR-2 antibody designated in the Specification as AB1 (SEQ ID NO:2), or a single chain anti-VEGFR-2 antibody, wherein the antibody comprises the 3 CDRs of antibody AB1 (SEQ ID NO:79, SEQ ID NO:80 and SEQ ID NO:81, such as SEQ ID NOs:3-10), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Response to Arguments
17.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
18.	Applicant argues at pg. 7 of the response (filed 22 April 2021) that the Specification discloses a single domain antibody of each group of sequences (2-10, 11-18, 19-24, 25-30) was made and binds to VEGFR2 to overlapping epitopes (pointing to Figures 4 and 5, Examples 5 and 6). Applicant further argues at pg. 11 of the response that single domain antibodies are small, and the rebuttal paragraphs 11-16 provided in the Office action (mailed 11 December 2020) relate to full antibodies which is not relevant to the instant claims.
19.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  In order to provide adequate written description and evidence of possession of a claimed genus of antibodies, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification fails to provide any critical structural features to adequately describe the genus of single domain antibodies that have the recites functions. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).

20.	The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. 

21.	In the instant case, the claims broadly encompass any single domain antibody having at least 95% sequence identity to a domain antibody of SEQ ID NOs:2-30 that specifically binds to VEGFR2. As in Amgen, it is not disputed here that the specification enables one of skill in the art to make and use single domain antibodies meeting all the functional limitations of the claims. It is reasonable to expect that such single domain antibodies could be found using the guidance that is provided in the specification. Thus, the claim is enabled, but as noted in Amgen v. Sanofi, this is not enough to meet the written description requirement.
22.	The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize'  the members of the genus takes into account the state of the art at the time of the invention. It is well-known in the art that antibodies have a large repertoire of 
25.	Given the large genus of single domain antibodies encompassed by the claims, and the unpredictability of the structure of large number of antibodies that could have the recited functions, the instant specification does not describe representative examples to support the full scope of the claim because the specification only discloses four species within that genus. It is noted that the Specification discloses 32 of peptides/single domain antibody species, however all of these are derived from 4 parent single domain antibodies, designated as AB1, AB2, AB3 and AB4. While Applicant asserts that the references cited by the Examiner, which establish that even minor changes in the amino acid sequences in the CDRs may dramatically affect antigen-binding function, are not relevant to single domain antibodies, Applicant has not provide any facts or evidence to support this claim. Furthermore, the art recognizes that single domain antibodies, as in conventional variable heavy domains, there are four highly-conserved framework regions alternating with highly-variable complementarity determining regions (CDRs) which embody the specific binding interaction of the antigen-antibody complex (Zabetakis et al., 2013; See Introduction). One of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species of antibodies to describe the claimed genus.

Summary

26.	No claim is allowed.
Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
August 14, 2021